Name: Commission Regulation (EEC) No 356/81 of 10 February 1981 on the sale by special tendering procedure of boned beef and veal held by certain intervention agencies
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 39/22 Official Journal of the European Communities 12. 2. 81 COMMISSION REGULATION (EEC) No 356/81 of 10 February 1981 on the sale by special tendering procedure of boned beef and veal held by certain intervention agencies  3 000 tonnes of boned beef and veal held by the German intervention agency and put into store before 1 March 1980,  3 000 tonnes of boned beef and veal held by the Irish intervention agency and put into store before 1 August 1980,  1 500 tonnes of boned beef held by the United Kingdom intervention agency and put into store before 1 May 1980 . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal (*), as last amended by the Act of Accession of Greece (2), and in particular Article 7 (3) thereof, Whereas the Danish, German, Irish and United Kingdom intervention agencies are holding stocks of boned intervention meat ; whereas an extension of the period of storage for the meat should be avoided on account of the ensuing high costs ; whereas, in consequence , it is advisable to make use of the peri ­ odic tendering procedure provided for by Commission Regulation (EEC) No 2326/79 (3) ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Beef and Veal, 2. The sale shall take place by means of a tendering procedure, in accordance with Regulation (EEC) No 2326/79 . 3 . Only those tenders may be taken into considera ­ tion which reach the intervention agencies concerned no later than 9 March 1981 at 12 noon. HAS ADOPTED THIS REGULATION : Article 1 Article 2 1 . The sale shall take place of approximately :  500 tonnes of boned beef and veal held by the Danish intervention agency and put into store before 1 June 19&amp;0 , This Regulation shall enter into force on 18 February 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 10 February 1981 . For the Commission Poul DALSAGER Member of the Commission (!) OJ No L 148 , 28 . 6 . 1968 , p . 24. (2) OJ No L 291 , 19 . 11 . 1979, p . 17. Ã ) OJ No L 266, 24. 10 . 1979, p . 6.